DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 16 December 2021.  Amendments to claims 1-12 are acknowledged and have been carefully considered.  Claims 1-12 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per system Claim 1, include the steps of:
A user extraction device extracting users who are targets for performing advertisement distribution to user terminals, the user extraction device comprising: 
processing circuitry configured to:
acquire visit history information including identification information used for identifying users who have visited a monitoring area for each of a plurality of monitoring areas, which are geographical ranges, set in advance, wherein for each of the plurality of user terminals, when a user terminal enters the geographical range of a monitoring area, the user terminal detects that the user terminal has physically entered the geographical range, based on at least one of a global positioning system (GPS) or wireless communication interface of the user terminal, and a check-in log for a check-in is generated in the user terminal, and the visit history information is acquired based on receiving the check-in log that is transmitted from each of the user terminals; 

classify the plurality of users to whom the advertisement has been distributed into first users who have read the advertisement information associated with the advertisement and second users who have not read the advertisement information on the basis of the distribution result information; 
extract first visit users who have visited the monitoring area among the first users and second visit users who have visited the monitoring area among the second users for each of the monitoring areas on the basis of the visit history information; 
extract one or more specific monitoring areas from among the plurality of the monitoring areas on the basis of the number of visits of the first visit users and the number of visits of the second visit users to each of the monitoring areas; and 
configured to identify users who have visited at least one of the one or more specific monitoring areas on the basis of the visit history information for the one or more specific monitoring areas and extracts the identified users as distribution targets for the advertisement.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as structural or computing elements performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-12 is/are drawn to a system (i.e., a machine/manufacture).  As such, claims 1-12 is/are drawn to one of the statutory categories of invention.


acquire visit history information including identification information used for identifying users who have visited a monitoring area for each of a plurality of monitoring areas, which are geographical ranges, set in advance, wherein for each of the plurality of user terminals, when a user terminal enters the geographical range of a monitoring area, the user terminal detects that the user terminal has physically entered the geographical range, based on at least one of a global positioning system (GPS) or wireless communication interface of the user terminal, and a check-in log for a check-in is generated in the user terminal, and the visit history information is acquired based on receiving the check-in log that is transmitted from each of the user terminals; acquire distribution result information representing whether or not a user has read advertisement information associated with an advertisement for each of a plurality of users to whom the advertisement has been distributed; classify the plurality of users to whom the advertisement has been distributed into first users who have read the advertisement information associated with the advertisement and second users who have not read the advertisement information on the basis of the distribution result information; extract first visit users who have visited the monitoring area among the first users and second visit users who have visited the monitoring area among the second users for each of the monitoring areas on the basis of the visit history information; extract one or more specific monitoring areas from among the plurality of the monitoring areas on the basis of the number of visits of the first visit users and the number of visits of the second visit users to each of the monitoring areas; and configured to identify users who have visited at least one of the one or more specific monitoring areas on the basis of the visit history information for the one or more specific monitoring areas and extracts the identified users as distribution targets for the advertisement.


Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system expressed as a user extraction device to perform the steps of the claimed abstract idea.  The processor/device is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processors/servers, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [19] recites “advertisement distribution system 1 is configured to include a server 10, a position log management server 20, and an advertisement distribution server,” written description paragraph 10 includes a visit history acquiring unit 11, a distribution result acquiring unit 12, a classification unit 13, a visit user extracting unit 14, a POI extracting unit 15 (monitoring area extracting unit), and a distribution target extracting unit,” written description paragraph [61] recites “server 10 described above, physically, may be configured as a computer device including a processor 1001, a memory 1002, a storage 1003, a communication device 1004, an input device 1005, an output device 1006, a bus,” written description paragraph [63] recites “function of the server 10 is realized as the processor 1001 performs an arithmetic operation by causing predetermined software (a program) to be read onto hardware such as the processor 1001, the memory 1002, and the like and controls communication using the communication device 1004 and data reading and/or data writing using the memory 1002 and the storage,” written description paragraph [71] recites “server 10 may be configured to include hardware such as a microprocessor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a programmable logic device (PLD), a field programmable gate array (FPGA), or the like.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-12 are directed to the judicial exception as explained above for Claim 1, and are further directed to limitations directed to monitoring first and second user visits to locations and calculating relevant statistics related to the visits.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 2-12 do not add more to the abstract idea of independent Claim 1 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tomkins et al. (9,563,641) in view of Busch (20120290383).

Claim 1:	Tomkins discloses a user extraction device extracting users who are targets for performing advertisement distribution to user terminals, the user extraction device comprising: 
processing circuitry (25:34-67, 26:1-33) configured to
acquire visit history information including identification information used for identifying users who have visited a monitoring area for each of a plurality of monitoring areas, which are geographical ranges, set in advance (8:31-56 “Locational data may be used to determine how many of one or more users associated with the locational data visited a given geographic location after receiving a suggestion for the given geographic location,”), wherein for each of the plurality of user terminals, when a user terminal enters the geographical range of a monitoring area, the user terminal detects that the user terminal has physically entered the geographical range, based on at least one of a global positioning system (GPS) or wireless communication interface of the user terminal (7:7-13 “Active directional locational queries seek active directions to a location, such as via a device equipped with GPS. For example, a user may submit an active directional locational query by providing the address of a geographic location to a navigation device equipped with a GPS and may receive active turn-by-turn directions to the geographic location,” 8:31-34 “Locational data may be used to determine how many of one or more users associated with the locational data visited a given geographic location after receiving a suggestion for the given geographic location,” 8:45-56 “the locational data may include data based on a navigation system providing active locational directions to the given location. For example, a record of active directional locational queries may be stored in a database such as the content database 150 that includes the destination geographic locations of the locational queries and optionally the origination geographic locations of the locational queries,” 9:36-44), and a check-in log for a check-in is generated in the user terminal, and the visit history information is acquired based on receiving the check-in log that is transmitted from each of the user terminals (5:1-8 “determining how many of the one or more users visited the given geographic location after receiving a suggestion for the given geographic location may include identifying locational queries and/or check-ins to the given geographic location by the one or more users,”); 
extract first visit users who have visited the monitoring area among the first users and second visit users who have visited the monitoring area among the second users for each of the monitoring areas on the basis of the visit history information ([5:1-8 “determining how many of the one or more users visited the given geographic location after receiving a suggestion for the given geographic location may include identifying locational queries and/or check-ins to the given geographic location by the one or more users,” 5:26-34 “it is determined that at least a threshold number of the one or more users visited the given geographic location after receiving the suggestion, a ranking of the suggestion may be promoted for future suggestions. In some implementations if it is determined that at least a threshold number of the one or more users failed to visit the given geographic location after receiving the suggestion, a ranking of the suggestion may be demoted for future suggestion,” 5:35-48); 
extract one or more specific monitoring areas from among the plurality of the monitoring areas on the basis of the number of visits of the first visit users and the number of visits of the second visit users to each of the monitoring areas (7:40-61 “data associated with one or more groupings of users and/or a grouping to which the given user may belong,” 7:62-67, 8:1-30 “locational data associated with a given suggestion and/or geographic location may only be accessible when at least a threshold number of users have navigated to the given geographic 
identify users who have visited at least one of the one or more specific monitoring areas on the basis of the visit history information for the one or more specific monitoring areas and extracts the identified users as distribution targets for the advertisement (9:8-27 “geolocational data from a mobile device and/or other client device 110 of a user associated with the direction query may be utilized to verify that the user actually visited the destination geographic location. Also, for example, data from a user's social network may be utilized to increase confidence that the user actually visited the destination geographic location. For example, the user may check-in to the destination geographic location via the social network, and/or may post a comment related to the destination geographic location via the social network,” 9:36-57).
	Tomkins discloses the monitoring and identification of user visits to geographic areas in response to received advertisements and Tomkins does not explicitly disclose, however Busch discloses:
acquire distribution result information representing whether or not a user has read advertisement information associated with an advertisement for each of a plurality of users to whom the advertisement has been distributed ([383 “data sets received from a mobile device subsequent to content being displayed may also be analyzed in order to determine if the content was viewed or acted upon by the user, or if the content induced the user of the mobile device to visit a particular business…other actions taken by the user of a mobile device may be monitored. It may be determined whether or not a user ignored the targeted content. This may be determined by analyzing the location information to see if the user of the mobile device passed by the location indicated by the targeted content. It may be determined whether or not 
classify the plurality of users to whom the advertisement has been distributed into first users who have read the advertisement information associated with the advertisement and second users who have not read the advertisement information on the basis of the distribution result information ([383 “data sets received from a mobile device subsequent to content being displayed may also be analyzed in order to determine if the content was viewed or acted upon by the user, or if the content induced the user of the mobile device to visit a particular business…other actions taken by the user of a mobile device may be monitored. It may be determined whether or not a user ignored the targeted content. This may be determined by analyzing the location information to see if the user of the mobile device passed by the location indicated by the targeted content. It may be determined whether or not the user of the mobile device dismissed the notification, saved the notification for display next time they pass by the location, or some other user input into the mobile device that is associated with the targeted content,” 384-386]).
Therefore it would be obvious for Tomkins to acquire distribution result information representing whether or not a user has read advertisement information associated with an advertisement for each of a plurality of users to whom the advertisement has been distributed and classify the plurality of users to whom the advertisement has been distributed into first users who have read the advertisement information associated with the advertisement and second users who have not read the advertisement information on the basis of the distribution result information as per the steps of Busch in order to more precisely monitor the relationship between advertisements viewed and user visits and responses in the form of visits to monitoring areas and thus more likely resulting in positive user responses to advertisements and associated sales transactions.

Claim 2:	Tomkins in view of Busch discloses the user extraction device according to claim 1, and Tomkins further discloses wherein the monitoring area extracting unit extracts the monitoring area having a higher ratio of the number of visits of the first visit users to the number of visits of the second visit users as the specific monitoring area with higher priority (10:27-33 “having failed to satisfy the threshold percentage of 15%, the one or more users may be determined as not having visited the given geographic location after receiving the suggestion,” 13:32-61 “suggestion system 130 may not provide one or more of suggestions to one or more users as a potential future suggestion. For example, suggestions D and/or E may not be provided as future suggestions due to the relatively low number of users determined to have visited the respective geographic locations after receiving the suggestions,” 14:44-55, 24:6-18).  

Claim 3:	Tomkins in view of Busch discloses the user extraction device according to claim 2, and Tomkins does not explicitly disclose, however Busch discloses wherein, for each of the monitoring areas, processing circuitry calculates a unique user number of the first visit users who have visited the monitoring area as the number of visits of the first visit users and calculates a unique user number of the second visit users who have visited the monitoring area as the number of visits of the second visit users ([383 “other actions taken by the user of a mobile device may be monitored. It may be determined whether or not a user ignored the targeted content. This may be determined by analyzing the location information to see if the user of the mobile device passed by the location indicated by the targeted content. It may be determined whether or not the user of the mobile device dismissed the notification, saved the notification for display next time they pass by the location, or some other user input into the mobile device that is associated with the targeted content,” 384-386]).  


Claim 4:	Tomkins in view of Busch discloses the user extraction device according to claim 1, and Tomkins further discloses wherein processing circuitry calculates a first average number of visits that is an average number of visits of the first visit users and a second average number of visits that is an average number of visits of the second visit users within a period set in advance for each of the monitoring areas and extracts the one or more specific monitoring areas on the basis of the first average number of visits and the second average number of visits (10:34-56 “threshold may be based on a determination of an average and/or median acceptance rate for all suggestions, all suggestions to a grouping of one or more locations, and/or all suggestions in a grouping of suggestions. In some implementations the averages and/or medians may be weighted, where the weights may be determined based on at least one of the location, the grouping of suggestions, and/or the grouping of users,” 13:62-67, 14:1-24).  

Claim 5:	Tomkins in view of Busch discloses the user extraction device according to claim 1, and Tomkins further discloses wherein processing circuitry extracts the one or more specific monitoring areas from among the monitoring areas for which a unique user number of the first visit users is equal to or larger than a threshold set in advance (10:14-33 “determining how many of the one or more users visited the given geographic location after receiving a threshold number of users determined to have visited the geographic location had received the suggestion to visit the geographic location,” 10:34-60).  

Claim 6:	Tomkins in view of Busch discloses the user extraction device according to claim 2, and Tomkins does not explicitly disclose, however Busch discloses wherein processing circuitry calculates a first average number of visits that is an average number of visits of the first visit users and a second average number of visits that is an average number of visits of the second visit users within a period set in advance for each of the monitoring areas and extracts the one or more specific monitoring areas on the basis of the first average number of visits and the second average number of visits ([383, 384, 385 “chain of coffee house locations is able to visualize the number of visitors that have visited any one of their locations, the number of new visitors in a given period of time, the number of returning visitors in a period of time, the average number of visits associated with returning visitors. The above statistics may be visualized with respect to all business locations, a sub grouping of business locations, or each individual business location,” 386]). 
Therefore it would be obvious for Tomkins to include processing circuitry that calculates a first average number of visits that is an average number of visits of the first visit users and a second average number of visits that is an average number of visits of the second visit users within a period set in advance for each of the monitoring areas and extracts the one or more specific monitoring areas on the basis of the first average number of visits and the second average number of visits as per the steps of Busch in order to more precisely monitor the relationship between advertisements viewed and user visits and responses in the form of visits to monitoring areas and thus more likely resulting in positive user responses to advertisements and associated sales transactions.

average number of recurring visits to the geographic location. For example, suggestion A and suggestion B may be suggestions for the same geographic location. It may be determined that 25% of the users determined to have received suggestion A visited the geographic location compared to 50% of the users determined to have received suggestion B,” 14:1-24).  

Claims 8, 9, 10, 11, 12:	Tomkins in view of Busch discloses the user extraction device according to claims 2, 3, 4, 5, and 6 and Tomkins further discloses wherein processing circuitry extracts the one or more specific monitoring areas from among the monitoring areas for which a unique user number of the first visit users is equal to or larger than a threshold set in advance (10:14-33 “determining how many of the one or more users visited the given geographic location after receiving a suggestion may include determining that at least a threshold number of users determined to have visited the geographic location had received the suggestion to visit the geographic location,” 10:34-60).  

Response to Arguments

Claim Interpretation
	Applicant’s amendments to the claims result in the claims no longer interpreted under 112(f)/sixth paragraph because of the introduction of sufficient structure to the claims as performing the invention, and therefore the interpretation is withdrawn.
Claim Rejections - 35 USC § 101
The Applicants argues in reference to the 101 rejection that the claimed invention is statutory (pages 6-11).  Applicant's arguments and remarks filed 16 December 2021 have been fully considered but they are not persuasive.  The 35 USC 101 rejection is maintained and the rejection above has been updated to reflect current Office training and guidelines.
	Applicants argue that the instant invention is not directed to a judicial exception related to legal interactions including advertising, marketing or sales activities or behaviors because the claimed invention results in an “improvement to the technological environment and not to a mere method of advertising.”  Applicants further argue that the instant invention in view of measuring the numbers of first and second visit users to a location and determining the increased likelihood of a user’s interest in advertisements based upon the measures of first and second user visits, thereby increasing the “number of distribution target users…while inhibiting a reduction in an advertisement distribution effect (for example, a click-through rate of an advertisement or the like),” is directed to an “improvement to the technological environment and not to a mere method of advertising.”
	Examiner respectfully disagrees and replies that the claimed invention is interpreted, as detailed by the rejection above, to be performed by the operations of general purpose and well known computing systems to track user interactions in terms of geographical spatial locations and user interactions with respect to provided advertisements.  Neither the claims nor the 20 has a function of accumulating check-in logs (visit history information) representing histories of the user terminals T that have entered (visited; checked-in) a plurality of monitoring areas set in advance,” that is, the invention discloses the collection of user location visitation data by well known and established means of geographically relevant data collection processes implemented by well known computing systems and computing processes.  As well, the disclosures of the written description at least at paragraphs [22] and [23] disclose the distribution of advertisements by an advertisement distribution server implementing well known methods of accessing data records of distribution parameters such as distribution logs and user interactions.  Thus the Applicant’s amendments to the claims are interpreted to continue to be directed to the performance of the invention by well known and established procedures performed by general purpose computing systems and thus are continued to be interpreted to being directed to an abstract idea while not being directed to a practical application or technical improvement.  
Finally, the Examiner notes that the written description has been reviewed in detail in an effort to locate disclosures related to a technical improvement or practical application which may be integrated into the instant claims and result in the invention being determined to be eligible under 35 USC 101, and the results of the review is the continued maintenance of the rejection of all pending claims under 35 USC 101.
Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 16 December 2021, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of newly applied references Tomkins in view of Busch.  Applicants’ arguments are made with respect to the previous application of cited to prior art reference Busch, and the amendments to the claims resulted in the current rejection based upon the combination as noted above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Xu et al. (11,144,954) for disclosures related to determining user visits to physical locations and associated conversion events.

	See Moxley et al. (9,264,484) for disclosures related to linking social media actions with visits to geographic locations.  See at least 3:15-50
	See Riyouji et al. (JP2008282291) for disclosures related to linking user online activity with visits to geographic related locations
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.